Order entered August 26, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00239-CV

                  CLIFTON AMOS AND CIARA JACKSON, Appellants

                                             V.

                    BAYLOR MEDICAL CENTER AT IRVING, AND
                     BAYLOR HEALTH CARE SYSTEM, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-08408

                                         ORDER
       Before the Court is appellants’ motion for oral argument and appellees’ response. We

GRANT the motion.       Both appellants and appellees will be permitted oral argument in

accordance with local rule 6. See 5TH TEX. APP. (DALLAS) LOC. R. 6.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE